Citation Nr: 9918485	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  95-02 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a skin disorder, with 
scarring, on a direct basis or as a result of Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.


FINDING OF FACT

Competent evidence of a nexus between a skin disorder, with 
scarring, and an incident of service, to include possible 
herbicide exposure, shrapnel wounds, shell fragment wounds, 
and machine gun barrel burns, has not been presented.


CONCLUSION OF LAW

The claim for service connection for a skin disorder is not 
well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records are silent for complaints, medical 
findings, or treatment with respect to the skin, other than a 
finding of tinea pedis in February 1970.  Upon separation 
examination in July 1970, the skin, head, face, neck, scalp, 
and "identifying body marks, scars, tattoos" were 
clinically evaluated as normal.  The examiner did not note 
any defects or diagnoses.

Upon Department of Veterans Affairs (VA) general medical 
examination in March 1974, an evaluation of the skin revealed 
lateral vasectomy scars.

In an August 1989 statement, an acquaintance reported that he 
had known the veteran for ten years, during which time the 
veteran had always suffered from skin disorders.  The 
acquaintance stated that the veteran had informed him that 
his skin problems had started after he had left Vietnam.

VA clinical records reveal that the veteran complained of a 
ten-year history of recurring lumps on his face and arms in 
March 1991.  The veteran stated that he felt that the lumps 
were secondary to his Agent Orange exposure in Vietnam.  Upon 
dermatological consultation several days later, it was noted 
that the veteran had self-treated his "tumors" and had 
several scars on his face and arms.  Examination revealed no 
cutaneous cysts or tumors.  There were keloids on the arms.  
A mid forearm scar was observed.  There were scars on the 
right cheek and left cheek, with several deep erosions.  It 
was noted that the veteran's condition was not related to 
Agent Orange exposure.

In a June 1994 statement, a skin specialist reported that he 
had recommended a peeling treatment in order to reduce the 
veteran's scar tissue.

At his January 1995 hearing at the regional office (RO), the 
veteran testified that herbicides had been sprayed along the 
perimeter of his camp.  Transcript (T.) at 7.  He reported 
that he had incurred cuts and burns on his face and arms 
after a gun had malfunctioned and small chunks of brass from 
the casing had hit him.  T. at 6.  He stated that lumps had 
developed at the sites of the injuries within a year after 
his separation from service.  T. at 7.  He testified that he 
had pulled several hard metal particles from his wounds.  T. 
at 13.  He reported that, when he had performed "surgery" 
on himself, he had discovered that the lumps did not appear 
to have been caused by "anything metallic in there."  T. at 
21-22.

In conjunction with his hearing testimony, the veteran 
submitted current photographs of the condition of his skin 
and photographs taken of him in service in which no skin 
disorders were apparent.

In February 1995, the veteran submitted written statements 
from several lay witnesses.  The veteran's former wife 
reported that the veteran's complexion had been normal prior 
to his tour of duty in Vietnam.  She stated that she had 
observed scars and open sores on the veteran's forehead, 
cheeks, and upper arms upon his return.  A friend who met the 
veteran in 1992 reported that the veteran had removed the 
growths beneath his skin on his own.  The veteran's former 
father-in-law stated that open sores had appeared frequently 
on the veteran's face and arms throughout the more than six 
years that he had known him.  The veteran's mother reported 
that the veteran's skin condition had worsened from hard 
lumps beneath the skin to festering sores over the prior 
twenty years.  The veteran's aunt stated that the veteran had 
had a good complexion prior to serving in Vietnam.  She 
reported that she had observed his open sores and swelling 
tissue on the face and arms over the past ten or twelve 
years, which the veteran had attributed to Vietnam injuries.

Upon VA examination in February 1995, the veteran denied any 
skin problems other than small fragments coming out of his 
facial scars.  He stated that there had been no recent 
fragments.  He reported that he had experienced pain in the 
facial scars with the extrusion of the fragments.  The 
examiner diagnosed shrapnel wounds, facial scars, keloids, 
and a hypertrophic scar.  The examiner noted that the keloids 
on the arms were in the deltoid area, where keloids were 
quite common.  It was noted that the facial scars were 
cosmetically apparent and that the veteran had been 
undergoing cosmetic surgical procedures.  The examiner 
reported that the remainder of the skin, including the back, 
was clear, and that there was no evidence of Agent Orange 
exacerbation of the veteran's skin condition.

At his March 1999 hearing before a Member of the Board of 
Veterans' Appeals (Board), the veteran testified that the 
scar tissue on his arms had resulted from tumors that had 
developed because of burns from using machine guns.  T. at 3.  
He reported that shell fragments had cut his face when a gun 
had malfunctioned.  T. at 3-4.  He stated that he had noticed 
the formation of lumps under the skin where he had been cut 
approximately one year after service.  T. at 7.  He testified 
that his skin problems had occurred only on the parts of his 
body that had been exposed to Agent Orange.  T. at 9.  He 
stated that he had first sought medical treatment for his 
skin problem in approximately 1980.  T. at 13.  He testified 
that no medical professionals had informed him that he had a 
skin disability that was a residual of Agent Orange.  T. at 
15.  He reported that he had once described his own removal 
of one of his lumps to a doctor in a hospital waiting room, 
who had then told the veteran that he had soft tissue 
sarcomas.  Id.  When questioned with respect to the scar on 
his forehead, the veteran responded that "there was almost 
no scar when I left service.  There was no scarring at all.  
The scarring is a result of going into the tissue and 
removing these tumors."  T. at 20.  The veteran testified 
that there were no scars remaining from the exploding 
ordnances in service.  Id.  He stated that his scarring was 
"the result of removing, going into and cutting through 
layers of scar tissue to remove more of these things that 
keep growing."  Id.


II.  Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Service connection connotes many factors but 
basically it means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein.  38 C.F.R. § 3.303(a) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 (1998) will be considered 
to have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during the period of service.  38 C.F.R. 
§ 3.307(a) (1998).  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; multiple myeloma; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  
38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda acute, and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that there is some duty to 
assist a veteran in the completion of his application for 
benefits under 38 U.S.C.A. § 5103(a), depending on the 
particular facts in each case.  Beausoleil v. Brown, 8 Vet. 
App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  
The facts and circumstances of this case are such that no 
further action is warranted.  In this respect, the Board 
notes that the veteran testified that a doctor in a VA 
hospital waiting room once told the veteran that he had soft 
tissue sarcomas after the veteran described his own removal 
of one of his lumps to the doctor.  However, he stated that 
he did not recall the doctor's name.  He recalled that the 
doctor was "on his way to British Columbia" and did not 
anticipate staying with VA.  Thus, the Board concludes that 
notifying the veteran that he should obtain a statement from 
the doctor would be a futile act.  See Franzen v. Brown, 9 
Vet. App. 235, 238 (1996).


III.  Analysis

The veteran contends that his skin disorder developed as a 
result of Agent Orange exposure in Vietnam.  He asserts that 
Agent Orange entered his body through open lacerations and 
sores and led to the development of tumors at the sites of 
the lacerations and sores.  He reports that tumors developed 
on his arms, where he had been burned by machine gun barrels.  
He states that tumors developed on his face at the sites of 
shell fragment wounds.

Service records reveal that the veteran received the Vietnam 
Service Medal and Vietnam Campaign Medal.  Because the 
veteran had service in Vietnam, exposure to Agent Orange may 
be presumed if he has a disease listed at 38 C.F.R. 
§ 3.309(e).  See 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  However, there is no 
competent evidence of any diseases subject to presumptive 
service connection as a result of exposure to Agent Orange or 
other herbicide agents.  38 C.F.R. §§ 3.307, 3.309.  Notably, 
there is no competent evidence that the veteran's skin 
disorder constitutes chloracne or a soft tissue sarcoma.  The 
Board is cognizant of the veteran's testimony that an 
individual in a hospital waiting room, who the veteran 
believed was a doctor, once told the veteran that he had soft 
tissue sarcomas after the veteran described his own removal 
of one of his lumps to the doctor.  However, there is no 
evidence that the physician, if in fact he was a physician, 
examined the veteran or any samples of tissue, and the 
veteran does not contend otherwise.  Notably, none of the VA 
medical records reference a diagnosis of a soft tissue 
sarcoma.  Upon VA dermatological consultation in March 1991, 
examination revealed no cutaneous cysts or tumors.  After the 
veteran underwent VA examination in February 1995, the 
examiner diagnosed shrapnel wounds, facial scars, keloids, 
and a hypertrophic scar.

A disease need not be specifically mentioned in the 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  See McCartt v. West, 12 Vet. App. 164 (1999); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court 
has found that while a disorder need not have been present or 
diagnosed in service, there must be a nexus between a current 
disorder and military service, even if first diagnosed after 
service, on the basis of all of the evidence of record.  See 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

In this case, the veteran has reported that he was exposed to 
herbicide agents, including Agent Orange, while serving in 
Vietnam.  Such exposure has not been confirmed by the service 
department.  Even if such exposure were assumed, there is no 
competent evidence of a nexus between the veteran's skin 
disorder, manifested by keloids and scars, and an incident of 
service, including the claimed exposure to herbicide agents.  
Service medical records are silent for complaints, medical 
findings, or treatment with respect to a skin disorder, other 
than a finding of tinea pedis.  When the veteran underwent VA 
dermatological consultation in March 1991, keloids and scars 
were observed on the arms and face.  However, it was noted 
that the veteran's condition was not related to Agent Orange 
exposure.  In February 1995, a VA examiner opined that there 
was no evidence of Agent Orange exacerbation of the veteran's 
skin condition.  Thus, the Board is unable to conclude that 
the veteran incurred a skin disorder as a result of Agent 
Orange exposure.

With respect to the veteran's contention that service-
incurred wounds and burns contributed to his skin disorder, 
the Board observes that there is no competent evidence that 
the veteran's scars or keloids resulted from shrapnel wounds, 
shell fragment wounds, or machine gun barrel burns.  The 
Board is cognizant that a VA examiner diagnosed "shrapnel 
wounds" in February 1995.  However, there is no competent 
evidence that the veteran incurred shrapnel wounds in 
service.  While the veteran's statements and testimony 
pertaining to the combat-related incurrence of shrapnel 
wounds, shell fragment wounds, and machine gun barrel burns 
are consistent with the circumstances of combat service, the 
service department has not confirmed combat service.  The 
veteran's DD Form 214 indicates only that he served as a 
light air defense artillery crew machine gunner and that he 
was awarded the National Defense Service Medal, Vietnam 
Service Medal, Vietnam Campaign Medal, and Good Conduct 
Medal.  In the absence of confirmed combat service, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable.

Even if combat service were confirmed, there is clear and 
convincing evidence against service incurrence of a skin 
disorder, with scarring, as a result of shrapnel wounds, 
shell fragment wounds, and machine gun barrel burns.  See 
38 U.S.C.A. § 1154(b).  Notably, service medical records are 
silent for complaints, medical findings, or treatment with 
respect to the skin, other than a finding of tinea pedis in 
February 1970.  Upon separation examination in July 1970, the 
skin, head, face, neck, scalp, and "identifying body marks, 
scars, tattoos" were clinically evaluated as normal.  
Therefore, even if the veteran incurred shrapnel wounds, 
shell fragment wounds, or machine gun barrel burns in 
service, the separation examination report reflects that they 
left no apparent residuals.  Likewise, residuals were not 
apparent almost four years later, when the veteran underwent 
a VA general medical examination.  During the March 1974 
examination, the only skin abnormality observed was lateral 
vasectomy scars.  Finally, the Board observes that, at his 
March 1999 hearing, the veteran testified that he no longer 
had any shell fragment wound scars and that his scarring had 
resulted from his removal of tumors, not from exploding 
ordnances in service.

Although the veteran has expressed his opinion that his skin 
disorder, with scarring, is related to in-service wounds, 
burns, and exposure to Agent Orange, he does not meet the 
burden imposed by 38 U.S.C.A. § 5107(a) merely by presenting 
his own lay testimony or the written statements of his family 
and acquaintances, because lay persons are not competent to 
offer medical opinions.  See Grottveit, 5 Vet. App. at 93.

In the absence of medical evidence of a nexus between the 
veteran's skin disorder, and an incident of service, to 
include possible herbicide exposure, shrapnel wounds, shell 
fragment wounds, and machine gun barrel burns, his claim is 
not well grounded and must be denied.



ORDER

Service connection for a skin disorder, with scarring, is 
denied.



		
	Steven L. Keller
	Member, Board of Veterans' Appeals



 

